Name: Council Regulation (EEC) No 1177/91 of 18 April 1991 on the conclusion of the Protocol setting out, for the period from 1 August 1990 to 31 July 1993, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/ 110 . 5 . 91 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1177/91 of 18 April 1991 on the conclusion of the Protocol setting out, for the period from 1 August 1990 to 31 July 1993, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania THE COUNCIL OF THE EUROPEAN COMMUNITIES, contribution provided for in the aforementioned Agreement was initialled on 31 July 1990 ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Whereas, pursuant to Article 155 (2) (b) of the Act of Accession, it is for the Council to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands and Ceuta and Melilla when it adopts decisions, case by case, particularly with a view to the conclusion of fisheries agreements with third countries ; whereas the case in point calls for the said procedures to be determined ; Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (b) thereof, Having regard to the proposal from the Commission, Whereas it is in the Community's interest to approve this Protocol, Having regard to the opinion of the European Parliament (*), HAS ADOPTED THIS REGULATION : Whereas, before the end of the period of validity of the current Protocol, in accordance with the second paragraph of Article 13 of the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania (2), the two Parties negotiated to determine the amendments or additions to be introduced into the Annex to the said Agreement and into the Protocol at the end of the period of application of the Protocol ; Article 1 The Protocol setting out, for the period from 1 August 1990 to 31 July 1993, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Islamic Republic of Mauritania on fishing off the coast of Mauritania is hereby approved on behalf of the Community. Whereas the two Parties agreed to extend the said Protocol on a temporary basis between 1 and 31 July 1990 pending the outcome of the said negotiations ; The text of the Protocol is attached to this Regulation. Whereas, as a result of these negotiations, a new Protocol setting out, for the period from 1 August 1990 to 31 July 1993, the fishing opportunities and financial Article 2 With a view to taking into consideration the interests of the Canary Islands and Ceuta and Melilla, the Protocol referred to in Article 1 and, insofar as is necessary for its application, the provisions of the common fisheries policy relating to the conservation and management of fishery resources, shall also apply to vessels sailing under O OJ No C 106, 22. 4 . 1991 . (2) OJ No L 388 , 31 . 12 . 1987, p . 1 . 10 . 5.91No L 117/2 Official Journal of the European Communities the flag of Spain which are recorded on a permanent basis in the registers of the relevant authorities at local level ('registros de base') in the Canary Islands or in Ceuta and Melilla, under the conditions specified in Note 6 to Annex I to Council Regulation (EEC) No 1135/88 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (l). Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 April 1991 . For the Council The President R. STEICHEN O OJ No L 114, 2. 5 . 1988 , p. 1 .